Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 6/4/2021.

Claim Objections
Claim 12 is objected to because of the following informalities:  The term “a pair passageways” should be corrected to “a pair of passageways”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  The term “a pair or passageways” should be corrected to “a pair of passageways”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The term “negligible” in claim 1 is a relative term which renders the claim indefinite. The term “negligible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   See MPEP 2173.05(g).
The term “comfortable” in claim 1 is a relative term which renders the claim indefinite. The term “comfortable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   See MPEP 2173.05(g).

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 6, 7, 15, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine et al. (US 4,625,721).

Regarding claim 1, Levine discloses:
A protective hood for air travel comprising: a plurality of deformable partitions coupled to each other defining an inner cavity (see hood 26 of figs 1 and 10), wherein in a folded position the inner cavity is collapsed to a negligible size (see col 4, lines 12-29) and in an unfolded position the inner cavity is configured to comfortably confine an human head, wherein one of the partitions includes a deformable opening configured to be stretched and fit over a head (see figs 1 and 10); and at least one coupling mechanism configured to attach one of the deformable partitions to an aircraft seat (32 and 33 attach all of the partitions to the aircraft seat).

Regarding claim 3, Levine discloses:
The hood of Claim 1, wherein at least one of the partitions is transparent (window portion 28 is transparent).

Regarding claim 6, Levine discloses:
The hood of Claim 1, wherein at least one of the partitions includes an air-port configured to accept an oxygen tube (see at least fig 10, ref 42).

Regarding claim 7, Levine discloses:
The hood of Claim 6, wherein the oxygen tube is configured to couple to an oxygen tank (see fig 10, ref 36).

Regarding claim 15, Levine discloses:
The hood of claim 1, wherein at least a pair of partitions form 90 degree angled to each other in the unfolded position (see the bottom and side panels of fig 1).

Regarding claim 16, Levine discloses:
The hood of claim 1, wherein at least one edge of at least one of the partitions defines a acute angle to at least a second partition (see the top and side panels of fig 1).

Regarding claim 18, Levine discloses:
The hood of claim 16, wherein the at least one edge includes at least one kink or bend (fig 1 shows that the edges are bent).

Regarding claim 19, Levine discloses:
The hood of claim 1, wherein at least a portion of the tent is disposable (the device is not permanently affixed to any object and is therefore capable of being disposed of).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 4,625,721) in view of Dampney et al. (WO 2005/068021).

Regarding claim 2, Levine discloses the hood of claim 1, but does not disclose:
wherein at least one of the partitions includes a port configured to accept a drinking straw there through.
Dampney teaches a hood having a port configured to accept a drinking straw therethrough (see at least page 22, paragraph 2 and fig 10A).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the hood of Levine with the drinking straw accommodation of Dampney yielding the predictable result of providing a means for a user to consume water for hydration.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 4,625,721) in view of Koegel et al. (US 4,620,538).

Regarding claim 8, Levine discloses the hood of claim 1, but does not disclose:
wherein at least one of the partitions includes a flap to access the inner cavity.
Koegel teaches a hood having a flap to access the inner cavity (see fig 1, the unnumbered zipper 24).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Levine with the access of Koegel yielding the predictable result of providing access to the patient through the hood face.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 4,625,721) in view of Official Notice.

Regarding claim 17, Levine discloses the hood of claim 16, but is silent to the means of coupling the edges to one another.  The examiner takes Official Notice that It would have been obvious to one of ordinary skill in the art at the time of filing to join panels of the hood of Levine together with hook and loop fastening as such as fastening would allow for the folding as described in the Best Mode of the invention of Levine.

Regarding claim 20, Levine discloses the hood of claim 1 and a storage container (32, 33), but does not disclose that the storage container is configured to be stored within a galley of an aircraft.  The examiner takes Official Notice that It would have been obvious to one of ordinary skill in the art at the time of filing to configure the container to be stored in the galley of an aircraft for the purpose of moving the device away from passengers when not in use to prevent tampering.

Allowable Subject Matter
Claims 4, 5, and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644